Case 1:19-cv-03379-KAM-SJB Document 12 Filed 01/24/20 Page 1 of 2 PageID #: 47




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------- X
EVA RIVAS, ET AL,                      :
                                                           Case No. 19-cv-3379 (KAM)(SJB)
                  Plaintiff,                     :

       v.                                        :         DEFENDANT THE HERSHEY
THE HERSHEY COMPANY,                                       COMPANY’S NOTICE OF ITS MOTION
                                                 :         TO DISMISS THE COMPLAINT
                  Defendant.
                                                 :


-------------------------------------- X

               PLEASE TAKE NOTICE that, based on upon the Memorandum of Law served

on Plaintiff Eva Rivas on December 11, 2019, and upon all prior proceedings, pleadings, and

filings in this Action, Defendant The Hershey Company, will move this Court on a date to be set

by the Court at the United States Courthouse for the Eastern District of New York, 225 Cadman

Plaza East, Brooklyn, NY 11201, Courtroom 6C South, before the Honorable Kiyo A.

Matsumoto, United States District Judge, for an order dismissing Plaintiff’s complaint with

prejudice and such other and further relief as requested and as the Court deems just and proper in

the above-captioned case, pursuant to Rule 12(b) of the Federal Rules of Civil Procedure.


DATED: January 23, 2020                              Respectfully submitted,

                                                     PERKINS COIE LLP
                                                     1155 Avenue of the Americas, 22nd Floor
                                                     New York, NY 10036-2711
                                                     212.262.6900


                                                     By:
                                                           Dennis Hopkins (DH3767)
                                                           DHopkins@perkinscoie.com

                                                     Attorneys for The Hershey Company
Case 1:19-cv-03379-KAM-SJB Document 12 Filed 01/24/20 Page 2 of 2 PageID #: 48




                                  CERTIFICATE OF SERVICE

       I, Dennis Hopkins, declare:

       I am a citizen of the United States and employed in New York, New York. I am over the

age of eighteen years and not a party to the within-entitled action. My business address is 1155

Avenue of the Americas, 22nd Floor, New York, NY 10036-2711. On January 23, 2020, I

served a copy of the within document(s):
               DEFENDANT THE HERSHEY COMPANY’S NOTICE OF
               ITS MOTION TO DISMISS THE COMPLAINT

              by causing the document(s) listed above to be placed in a sealed envelope with
               postage thereon fully prepaid, the United States mail at New York, New York
               addressed as set forth below.

              by personally delivering the document(s) listed above to the person(s) at the
               address(es) set forth below.

              by transmitting via electronic transmission from DHopkins@perkinscoie.com the
               document(s) listed above to the person(s) at the e-mail address(es) set forth below.

 Spencer Sheehan, Esq.                             Attorneys for Plaintiff Eva Rivas
 SHEEHAN & ASSOCIATES, P.C.                        Telephone: 516.303.0552
 505 Northern Boulevard, Suite 311                 Email: Spencer@spencersheehan.com
 Great Neck, New York 11021
       I am readily familiar with the firm’s practice of collection and processing correspondence

for mailing. Under that practice it would be deposited with the U.S. Postal Service on that same

day with postage thereon fully prepaid in the ordinary course of business. I am aware that on

motion of the party served, service is presumed invalid if postal cancellation date or postage

meter date is more than one day after date of deposit for mailing in affidavit.

       I declare that I am employed in the office of a member of the bar of this court at whose

direction the service was made.

       Executed on January 23, 2020, at New York, New York.



                                                                Dennis Hopkins
